DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2070 in Figure 20K.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: molecular solution 2055 on page 53, paragraph 131.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following informalities:
Figures 10A-10J have “7/15” at the top of the page and there are only 13 pages in the replacement drawings.  However, there are 19 drawings total in the originally filed CIP application.  If markers such as “7/15” are going to be used, please mark all drawings and use the correct total number, 19.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Specification
The disclosure is objected to because of the following informalities:
Page 12, paragraph 47, line 1: Change “recognize” to “recognized”.
Page 14, paragraph 4: Delete “it where”.
Page 16, paragraph 56, line 3: Change “exempt” to “except”.
Page 29, paragraph 92, line 11 from the top of the page: Change “insulator-1325” to “insulator-1 325”.
Page 32, paragraph 96, line 5:  Change “illustrate” to “illustrates”.
Page 32, paragraph 96, line 6: Change “expose” to “exposed”.
Page 32, paragraph 96, line 7: Change “illustrate” to “illustrates”.
Page 32, paragraph 96, line 8: Change “illustrate and” to “illustrates”.
Page 32, paragraph 96, line 9: Add a comma after the first instance of “chemical bonding”, and change “illustrate” to “illustrates”.

Page 35, paragraph 99, line 23 from the top of the page: Change “is” to “are”.
Page 38, paragraph 103, line 4: Change “11Calso” to “11C also”.
Page 38, paragraph 103, line 15: Delete the comma after “Adding”.
Page 45, paragraph 116, line 7: Check the reference to Figure 14 in this line.  Figure 14 shows a device, not a series of steps of a method, as shown in Figures 15-17B.
Page 49, paragraph 126: Reference number 1915 is used to describe a gate electrode extension as well as a gate.  Reference number 1950 is later used in paragraph 127 to describe a gate electrode.  Change the references to “gate 1915” to “gate electrode extension 1915” or “gate electrode 1950” or “gate”.
Page 49, paragraph 127, line 7: Change 1960 to 1955.  Reference number 1960 is the trench as reference number 1955 is the insulation.
Page 50, paragraph 128, line 14: Change 1450 to 1950.
Page 51, paragraph 131: line 9: Change 2115 to 2015.
Page 51, paragraph 131, line 12: Add “y” after “Thickness”, and add “the thickness x of”.
Page 52, paragraph 131, line 11 from the top of the page: Change “the to be deposited drain electrode” to “the to be deposited gate electrode”.
Page 52, paragraph 131, line 13 from the top of the page: Change “the to be deposited drain electrode” to “the to be deposited gate electrode”.
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, line 5: Delete the comma after “at least one of”, and replace the comma after “element” with “and”.
Claim 1, line 6: Delete the comma after “electrode”.
Claim 2, line 1: Change “further comprising” to “wherein” to indicate that the step is being further limited.
Claim 2, line 2: Change this line to “component comprises forming said trench component through said first electrode metal and a portion of said insulating”.
Claim 3, line 1: Change “the step” to “a step”.
Claim 4, line 1: Change “the step” to “a step”.
Claim 4, lines 2, 3: Change “matter” to “material”.
Claim 5, line 1: There is no antecedent basis for “gate electrode matter”.  Please change to “gate electrode material”, per claim 3.
Claim 5, lines 1-2: There is no antecedent basis for “first insulator matter”.
Claim 6, line 1: Change “the step” to “a step”.
Claim 7, line 1: Change “the step” to “a step”.
Claim 8, line 1: Change “the step” to “a step”.
Claim 8, line 2: Change “matter” to “material”.
Claim 9, line 1: Change “the step” to “a step”.
Claim 9, line 2: Change “first electrode material” to “first electrode metal”. 
Claim 9, line 3: Change “matter” to “material”.
Claim 10, line 1: Change “matter” to “material”.

Claim 10, line 3: Delete the comma after “element” and add “and”.
Claim 10, line 4: Delete the comma after “electrode”.  The claim term “liftoff molecular device (TBELMD)” does not make sense, because liftoff molecular device would be shortened to LMD, not TBELMD.
Claim 11, line 1: Change “the step” to “a step”.
Claim 11, line 2: Change “matter” to “material”.
Claim 11, line 3: Change “matter” to “material”.
Claim 12, line 1: Change “the step” to “a step”.
Claim 13, line 1: Change “the step” to “a step”.
Claim 13, line 3: There is no antecedent basis for “the second insulator matter”.  Also, change “matter” to “material” in two places in this line.
Claim 14, line 1: There is no antecedent basis for “said molecular bridge”.
Claim 14, line 2: Delete “or more” in two places.  As currently written, the claim reads as “at least two or at least more tethers” and “at least two or at least more thiol anchoring compounds”.
Claim 15, line 2: Change “comprise” to “comprises”.
Claim 16, line 2: Change “the step” to “a step”.
Claim 16, line 3: Change “compound” to “compounds”.
Claim 16, line 4: Change “material” to “metal”.
Claim 16, line 5: Change “compound” to “compounds” and “material” to “metal”.
Claim 17, line 4: Change “being” to “is”.

Claim 18, lines 6, 7: Delete “or more” in each line.  As currently written, the claim reads as “at least two or at least more tethers” and “at least two or at least more thiol anchoring compounds”.
Claim 19, line 4: Change “being” to “is”.
Claim 19, line 6: 
Delete the comma after “of”.
Replace the comma after “element” with “and”.
Delete the comma after “electrode”.
Claim 20, line 2: There is no antecedent basis for “the first electrode material”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

or a trenched bottom electrode and liftoff molecular device (TBELMD), does not reasonably provide enablement for an embodiment in which both devices are present, and because (2) (for claim 10, specifically) the specification, while being enabling for an embodiment which includes an additional insulating layer on the gate electrode material and the first insulator material/matter, does not reasonably provide enablement for an embodiment in which this additional insulating layer is absent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Regarding claim 1: This claim requires a trench component with a depth based on “at least one of, a molecular device element, a trenched bottom electrode, and a liftoff molecular device (TBELMD) to be produced….”  For purposes of this rejection, there are two devices/elements: the molecular device element and the TBELMD.  The specification discloses forming the molecular device element or the TBELMD, but not both in the same embodiment.  According to the disclosure, the molecular device element does not have a trenched bottom electrode.  Because the disclosure does not show how to make these two devices in the same embodiment, claim 1 is rejected for lack of enablement.  Claims 2-16 are rejected for depending from claim 1.
Claims 17 and 19 have similar limitations as claim 1 and are rejected on the same basis.  Claims 18 and 20 are rejected for depending from claims 17 and 19, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Claim 1 is rejected on two bases.  First, lines 5-7 require a trench depth that is based on “at least one of, a molecular device element, a trenched 
Claims 2-16 are rejected for depending from rejected base claim 1.
Regarding claim 3, which depends from claim 2, which depends from claim 1: This claim is rejected on two bases.  First, claim 1 requires a step of insulating said first electrode metal from “a predetermined material” deposited in said trench component.  Claim 3 defines a material—gate electrode material—that is deposited in the trench component.  Claim 3 does not specify if the gate electrode material is the claim 1 “predetermined material”, or is in addition to the claim 1 “predetermined material”.  Because the claim language is confusing, claim 3 is rejected as indefinite.  Second, based on these claim limitations, the selected device is the TBELMD, not the molecular device element.  However, because the TBELMD is not specifically selected, the claim encompasses the molecular device element, which does not have a gate electrode in the trench.  Because the requirements conflict, claim 3 is rejected as indefinite.
Claims 4-6 are rejected for depending from rejected base claim 3.

Claims 5 and 6 are rejected for depending from rejected base claim 4.
Regarding claim 7, which depends from claim 1: First, claim 1 requires a step of insulating said first electrode metal from “a predetermined material” deposited in said trench component.  Claim 7 defines a material—gate electrode material—that is deposited in the trench component.  Claim 7 does not specify if the gate electrode material is the claim 1 “predetermined material”, or is in addition to the claim 1 “predetermined material”.  Because the claim language is confusing, claim 7 is rejected as indefinite.  Second, based on the claim limitations, the selected device is the TBELMD, not the molecular device element.  However, because the TBELMD is not specifically selected, the claim encompasses the molecular device element, which does not have a gate electrode in the trench.  Because the requirements conflict, claim 7 is rejected as indefinite.
Claims 8-16 are rejected for depending from claim 7.

Claims 9-16 are rejected for depending from rejected base claim 8.
Regarding claim 9, which depends from claim 8, which depends from claim 7, which depends from claim 1:  Claim 1 requires “insulating said first electrode metal….”  Claim 8 requires “insulating said gate electrode”.  Claim 9 refers to “said insulating step”, but does not specify whether it is referring to the claim 1 insulating step or the claim 8 insulating step.  Because claim 9 is not clear which insulating step is being referred to, claim 9 is rejected as indefinite.
Claims 10-16 are rejected for depending from rejected base claim 9.
Regarding claim 13, which depends from claim 10, which depends from claim 9, which depends from claim 8, which depends from claim 7, which depends from claim 1:  Claim 13 refers to “the second insulator matter”.  However, the second insulator matter has not been defined in claim 13 or any of the claims from which claim 13 depends.  Because the second insulator matter has not been defined, claim 13 is rejected as indefinite.  Claims 14-16 are rejected for depending from claim 13.
at least more tethers” and “at least two or at least more thiol anchoring compounds”.  This language does not make sense.  For these reasons, claim 14 is rejected as indefinite.  Claims 15 and 16 are rejected for depending from claim 14.
Regarding claim 15, which depends from claim 14, which depends from claim 13, which depends from claim 10, which depends from claim 9, which depends from claim 8, which depends from claim 7, which depends from claim 1: Claim 15 recites “in which said the step of engaging said first electrode metal and said second electrode metal with said molecular bridge….”   However, this step has not been defined in claim 15 or any of the claims from which claim 15 depends.  Because the step has not been defined, claim 15 is rejected as indefinite.
Regarding claim 16, which depends from claim 14, which depends from claim 13, which depends from claim 10, which depends from claim 9, which depends from claim 8, which depends from claim 7, which depends from claim 1: Claim 16 recites “in which said the step of engaging said first electrode metal and said second electrode metal with said molecular bridge….”   However, this step has not been defined in claim 16 or 
Regarding claim 18, which depends from claim 17:  Claim 18 refers to “at least two or more tethers; and at least two or more thiol anchoring compounds.”  As currently written, the claim reads as “at least two or at least more tethers” and “at least two or at least more thiol anchoring compounds”.  This language does not make sense.  For these reasons, claim 18 is rejected as indefinite.
Regarding claim 19: This claim recites a bottom electrode metal deposited on an insulating substrate or layer, and then defines a trench portion created on the bottom electrode metal.  The claim then requires that the gate electrode material be deposited in the insulating substrate or layer trench portion.  However, a trench portion in the insulating substrate or layer has not been defined.  The trench portion is on the bottom electrode layer, which is on the insulating substrate or layer.  Because the claim requires a gate electrode material in a trench portion that does not exist, claim 19 is rejected as indefinite.
Claim 20 is rejected for depending from rejected base claim 19.
Regarding claim 20, which depends from claim 19: Claim 19 defines a bottom electrode metal, but claim 20 refers to “the first electrode material” without providing antecedent basis for the first electrode material.  Because no antecedent basis has been provided for the first electrode material, claim 20 is rejected as indefinite.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 and the claim objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose depositing a first electrode metal on an insulating substrate or layer; creating a trench component, in which said trench component comprises a section of said first electrode metal or both first electrode metal and insulating substrate or layer with a depth based on one of a molecular device element and a trenched bottom electrode and a liftoff molecular device (TBELMD) to be produced; depositing an insulating component in said trench component; and depositing a second electrode metal on the insulating component deposited in said trench component, in combination with the remaining limitations of the claim.
With regard to claims 2-16: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 17: The claim has been found allowable because the prior art of record does not disclose a bottom electrode metal deposited on said insulating substrate or layer; a trench portion, wherein said trench portion is a channel created through said bottom electrode metal and a portion of said insulating substrate or layer with a depth based on one of a molecular device element and a trenched bottom electrode and liftoff molecular device (TBELMD) to be produced; a gate electrode 
With regard to claim 18: The claim has been found allowable due to its dependency from claim 17 above.
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose a bottom electrode metal deposited on said insulating substrate or layer; TYGPWNOIC/N63a trench portion, wherein said trench portion is a channel created on said bottom electrode metal, the trench portion comprises a depth based on one of a molecular device element and a trenched bottom electrode and liftoff molecular device (TBELMD) to be produced; a gate electrode material deposited in said trench portion; a first insulator component that is configured to insulate said gate electrode material from said bottom electrode metal; a top electrode metal; a second insulator component deposited above said gate electrode material, wherein said second insulator component is configured to separate said gate electrode material and top electrode metal; and a molecular bridge implement, wherein said molecular bridge implement is configured to engage said bottom electrode metal to said top electrode metal, in combination with the remaining limitations of the claim.
With regard to claim 20: The claim has been found allowable due to its dependency from claim 19 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897